AILSHIE, J.
This action was prosecuted by the indorsee of a promissory note. The defendants admitted the execution of the note but denied the delivery of the note and al*751leged fraud in procuring the execution thereof and charged that the plaintiff had notice of these defenses before purchasing the note. A verdict was returned by the jury in favor of the plaintiff and judgment was thereupon entered. Defendant moved for a new trial and appealed from the judgment and an order denying his motion.
The only question arising on this appeal is as to the admissibility of certain evidence and the sufficiency of the evidence in its entirety to support the verdict. It is first claimed that the evidence is insufficient to show that any consideration was paid by the respondent for this note. The respondent, who was the plaintiff in the lower court, testified as follows: “I am acquainted with T. D. McLaughlin of McLaughlin Bros. On February 8, 1908,1 purchased from them the note of George W. Walker and others, with other notes. Exhibit A is the note I refer to. I paid $750 for this note. Exhibit C is my check for $750, payable to McLaughlin Bros, and drawn upon the National Bank of Commerce in Minneapolis, Minn., given in payment of the George W. Walker note.” The cheek referred to as Exhibit C is a check drawn by the respondent on the National Bank of Commerce, Minneapolis, in favor of McLaughlin Bros, for $750. It is stamped “Paid” in perforated letters. It is also stamped on the face thereof with a rubber stamp “Paid February 8, 1908,” which is two days after the date on which it appears to have been drawn.
T. D. McLaughlin testified that his firm sold this note to respondent and that they received the check, Exhibit C, in payment for the note, and that he thereupon deposited the cheek in the National German-Ameriean Bank on February 7, 1908, which was the following day after it was drawn, and received credit for the same. This evidence is not contradicted, but it is claimed that it is not sufficient to support the verdict. We cannot agree with the appellants’ contention in this respect. Respondent had testified unequivocally to paying $750 for the note. The canceled check, to the admission in evidence of which appellants objected, was evidently introduced as mere corroboration of the testimony of the wit*752ness, showing the manner in which the payment was made and the channel through which the money passed. It was clearly admissible for that purpose. If the appellants had any question about the correctness of this evidence,' they could have traced the matter through these banks and ascertained if the evidence given was in any particular incorrect. Respondent also testified that he had no knowledge or information whatever as to any defect in the title or any fraud practiced in procuring the note or any defenses existing between the makers and the payees.
We may say with reference to the proofs made in this case, as we said in the ease of Winter v. Nobs, 19 Ida. 18, 112 Pac. 525, that “whatever the circumstances may have been, it still remains true that the question of the good faith of the purchaser of the note was one of fact instead of law, and the jury had the right to determine it in the light of all the facts and circumstances presented in the ease.” The jury having passed upon the facts and found in favor of the respondent, and there being evidence on all the material issues which tended to support the respondent’s position and theory of the case, we would not be justified in disturbing the verdict.
We have recently and at the present term of this court had occasion to express the view of the court on the questions presented in this case in the following cases: Park v. Johnson, ante, p. 548, 119 Pac. 52; Park v. Brandt, ante, p. 660, 119 Pac. 877; and Vaughn v. Johnson, ante, p. 669, 119 Pac. 879.
The judgment must be affirmed, and it is so ordered. Costs awarded in favor of respondent.
Stewart, C. J., and Sullivan, J., concur.